DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2021-0010361   01/25/2021   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 07/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 07/12/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-12, 14-20 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2015/0146485 A1 hereinafter “Kim”).
For apparatus claim 1 and memory controller claims 8-13, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Amarnath et al. disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent. For method claims 11-12, 14-20, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding Independent Claim 1, Kim, for example in Figs. 1-12, discloses a memory device (Fig. 1: 100) comprising: a plurality of memory cells (Figs. 1-2: 110); a peripheral circuit (Fig. 1: 150, 120-130) configured to perform an incremental step pulse program (ISPP) on the plurality of memory cells (Figs. 3A-3B; incremental step pulse program); and control logic (Fig. 1: 140) configured to control the peripheral circuit to perform the ISPP using bit line voltages set based on different bit line step voltages (Fig. 3B; VBL<0> to VBL<3>) according to a target program state of each of the plurality of memory cells among a plurality of program states (Fig. 5: P1 to P3).  
Regarding Independent Claim 11, Kim, for example in Figs. 1-12, discloses a method of operating a memory device (Fig. 1: 100) that performs an incremental step pulse program (ISPP) (Figs. 3A-3B; incremental step pulse program) on a plurality of memory cells (Figs. 1-2: 110), the method comprising: setting bit line voltages based on different bit line step voltages (Fig. 3B; VBL<0> to VBL<3>), according to a target program state of each of the plurality of memory cells among a plurality of program states (Fig. 5: P1 to P3); applying the set bit line voltages to bit lines connected to the plurality of memory cells (Fig. 3B; VBL<0> to VBL<3>); and applying a program voltage to a word line connected to selected memory cells among the plurality of memory cells (Figs. 1, 2, 3A-3B).  
Regarding claim 12, Kim, for example in Figs. 1-12, discloses wherein the setting the bit line voltages comprises increasing the bit line voltages by a corresponding bit line step voltage as a program loop count increases (see for example in Figs. 1-3, 5-7).  
Regarding claim 14, Kim, for example in Figs.1-12, discloses further comprising, in the ISPP, completing program operations for at least two or more of the plurality of program states in the same program loop (see for example in Figs. 1-3, 5-7).  
Regarding claim 15, Kim, for example in Figs. 1-12, discloses further comprising, in the ISPP, completing program operations for each of the plurality of program states in a last program loop (see for example in Figs. 1-3, 5-7).  
Regarding claim 16, Kim, for example in Figs. 1-12, discloses further comprising setting a magnitude of a bit line step voltage corresponding to the target program state to be lower as the target program state is higher (see for example in Figs. 1-3, 5-7).  
Regarding claim 17, Kim, for example in Figs. 1-12, discloses further comprising setting the magnitude of the program step voltage corresponding to the target program state to be higher as the target program state is higher (see for example in Figs. 1-3, 5-7).  
Regarding claim 18, Kim, for example in Figs. 1-12, discloses wherein the magnitude of the program step voltage corresponding to the target program state is a difference value between a word line step voltage and the bit line step voltage corresponding to the target program state (see for example in Figs. 1-3, 5-7).  
Regarding claim 19, Kim, for example in Figs. 1-12, discloses further comprising: updating information (Fig. 1: via 160) on the bit line step voltages according to a request of a host or a lifetime of the memory device (see for example in Figs. 1-3, 5-7).  
Regarding claim 20, Kim, for example in Figs. 1-12, discloses further comprising completing a program operation on at least one of the plurality of program states in different program loops according to the target program state (see for example in Figs. 1-3, 5-7).  
Allowable Subject Matter
Claims 2-10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts of record fail to teach or suggest a memory device as recited in claim 2, and particularly, wherein the control logic comprises: a program setting table storage configured to store information on bit line step voltages corresponding to each of the plurality of program states; and a program operation controller configured to control the peripheral circuit to perform the ISPP based on the information on the bit line step voltages.  
Regarding claim 10, the prior arts of record fail to teach or suggest a memory device as recited in claim 10, and particularly, wherein a bit line voltage corresponding to a highest program state among the plurality of program states is set to a ground voltage level.  
Regarding claim 13, the prior arts of record fail to teach or suggest a memory device as recited in claim 13, and particularly, wherein the increasing the bit line voltages comprises setting a bit line voltage corresponding to a highest program state among the plurality of program states to a ground voltage level.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/            Primary Examiner, Art Unit 2825